Title: From George Washington to Nathanael Greene, 16 October 1780
From: Washington, George
To: Greene, Nathanael


                  
                     Dear Sir
                     Head Quarters near Passaic Octr 16.
                     1780
                  
                  It is represented to be indispensably necessary in the Course of
                     Smiths Trial, that Col. Lamb, Col. Livingston, & Mr Kearse the Qr
                     Master should attend the Court Martial as Witnesses—I have to request that you
                     will notify them, their presence will be necessary on thursday next, and give
                     them directions to attend accordingly if possible. I am Sir with great esteem
                     Your Most Obedt Hble Servt
                  
                     Go: Washington
                  
               